DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an imaging unit that acquires a captured image…”
“a collation unit that performs a collation process…” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2007/0122011 to Takizawa.

With regard to claim 1, Takizawa discloses a collation system comprising: 
an imaging unit that acquires a captured image of a pre-passage side area with respect to each of gates arranged in parallel with each other (Fig. 1, cameras 5B, and paragraphs [0013] and [0015], Images are captured to perform face authentication or collation with preregistered faces); and 
a collation unit that performs a collation process on the captured image of the pre-passage side area for each of the gates, between a previously registered target and a target included in the captured image (Fig. 2, face authentication unit 23, and paragraphs [0013] and [0015], Images are captured to perform face authentication or collation with preregistered faces), 
wherein the collation unit performs the collation process on a basis of a target in the captured image corresponding to one of the gates and a target in the captured image corresponding to another one of the gates (Figs 8 and 9. paragraphs [0015]-[0016], Images are captured to perform face authentication or collation with preregistered faces.  The identified and recognized facial images are also assigned to the specific gate where the image is being taken).

the collation system according to claim 1, wherein the collation unit performs the collation process on a basis of a target located in a predetermined area in the captured image corresponding to the one of the gates and the target in the captured image corresponding to the other one of the gates (Figs. 5A-5E and Fig. 13, The face is identified as a target area of the capture image as shown in Figs. 5A-5E, and is also associated with physical target areas associated with the gate or entrance as shown in Fig. 13).

With regard to claim 3, Takizawa discloses the collation system according to claim 2, wherein the collation unit performs the collation process on a basis of a target located in a first area of the captured image corresponding to the one of the gates and a target located in a second area of the captured image corresponding to the other one of the gates (Figs 8 and 9. paragraphs [0015]-[0016], Images are captured to perform face authentication or collation with preregistered faces.  The identified and recognized facial images are also assigned to the specific gate where the image is being taken).
 
With regard to claim 9, Takizawa discloses the collation system according to claim 3, further comprising an area setting unit that sets the first area of the captured image corresponding to the one of the gates and the second area of the captured image corresponding to the other one of the gates, on a basis of the target in 5Docket No. J-19-0331 the captured image corresponding to the one of the gates and the target in the captured image corresponding to the other one of the gates acquired at a timing when the target is located in the captured image corresponding to the one of the gates (Figs. 1, 8, 9, 10 and 13, Takizawa discloses that target areas for image capture are set for the individual aisles of each entrance for each individual corresponding camera. Timing for the capture areas is set with respect to the authentication star and end positions in for example Fig. 13.  As the person 
With regard to claim 11, the discussion of claim 1 applies.  Takizawa discloses an information processing apparatus comprising: 
a collation unit that performs a collation process on a captured image of a pre-passage side area with respect to each of gates installed in parallel with each other, between a previously registered target and a target in the captured image (Fig. 2, face authentication unit 23, and paragraphs [0013] and [0015], Images are captured to perform face authentication or collation with preregistered faces), 
wherein the collation unit performs the collation process on a basis of a target in the captured image corresponding to one of the gates and a target in the captured image corresponding to another one of the gates (Figs 8 and 9. paragraphs [0015]-[0016], Images are captured to perform face authentication or collation with preregistered faces.  The identified and recognized facial images are also assigned to the specific gate where the image is being taken).  

With regard to claim 12, Takizawa discloses the information processing apparatus according to claim 11, wherein 6Docket No. J-19-0331the collation unit performs the collation process on a basis of a target located in a predetermined area of the captured image corresponding to the one of the gates and the target in the captured image corresponding to the other one of the gates (Figs. 5A-5E and Fig. 13, The face is identified as a target area of the capture image as shown in Figs. 5A-5E, and is also associated with physical target areas associated with the gate or entrance as shown in Fig. 13).  

With regard to claim 15, Takizawa discloses a collation method comprising performing a collation process on a captured image of a pre-passage side area with respect to each of gates installed in parallel with each other, between a previously registered target and a target in the captured image (Fig. 2, face authentication unit 23, and paragraphs [0013] and [0015], Images are captured to perform face authentication or collation with preregistered faces), 
wherein the collation process is performed on a basis of a target in the captured image corresponding to one of the gates and a target in the captured image corresponding to another one of the gates (Figs 8 and 9. paragraphs [0015]-[0016], Images are captured to perform face authentication or collation with preregistered faces.  The identified and recognized facial images are also assigned to the specific gate where the image is being taken).  
  
With regard to claim 16, the discussion of claim 2 applies.

With regard to claim 17, the discussion of claim 3 applies.

Allowable Subject Matter
Claims 4-8, 10 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669